Agnes, J.
(concurring in the result). I agree with the majority that the defendant has not sustained his burden of establishing a substantial risk of a miscarriage of justice. See Commonwealth v. Alphas, 430 Mass. 8, 13 (1999). I write separately because I think that there are several practical steps that trial judges could take to minimize the risks associated with improper closing arguments.
Many years ago, Supreme Judicial Court Chief Justice Hennessey suggested that the risk of error in closing argument would be minimized if, after the close of the evidence, counsel requested a hearing with the judge, out of the presence of the jury, to discuss what each has in mind to say in the closing argument. See Commonwealth v. Earltop, 372 Mass. 199, 206 (1977) (Hennessey, C.J., concurring). In my experience, excellent training is provided and the importance of adequate preparation is stressed by the Commonwealth’s prosecutors and the *240Committee for Public Counsel Services.1 Nevertheless, each year, in a significant number of cases, appellate courts note that some aspects of the remarks made by counsel in closing argument were out of bounds (though in most cases not so far from the boundary line as to require a new trial).2 In the spirit of Chief Justice Hennessey’s observation, two suggestions have been developed as preventative measures that trial judges could employ to reduce the risk of error. See United States v. Antonelli Fireworks Co., 155 F.2d 631, 662 (2d Cir.), cert. denied, 329 U.S. 742 (1946) (Frank, J., dissenting) (“A legal system is not what it says, but what it does”).
A. Guideline for lawyers. In Commonwealth v. Finstein, 426 Mass. 200, 205 n.1 (1997), the Supreme Judicial Court described as “worthwhile” a series of guidelines about what to avoid in closing argument that an experienced and respected trial judge routinely conveyed to the prosecutor and defense counsel before the closing arguments. The guidelines are as follows:
“In his closing argument, no counsel shall state any personal opinion. No T think,’ T feel,’ T believe.’ No personal opinions concerning the credibility of witnesses. No counsel shall state any personal belief that implies personal knowledge as an attorney.
“Counsel shall not argue inferences from matters that are not in evidence or that have been excluded.
“Counsel shall not allude to the appellate processes.
“Counsel shall not address facts not in evidence.
“There shall be no remarks to invoke the jury’s sympathy, and there shall be no remarks to excite the jury’s prejudice and passions.
*241“There shall be no statement relative to the consequences of the jury verdict, and that includes any messages to society by the verdict. So there will be no argument relative to the consequences of the jury verdict, and that includes, of course, whatever the potential punishment is for the crime.
“There shall be no ‘Golden Rule’ argument, the district attorney shall not ask members of the jury to place themselves or one of their relatives in the shoes of the victim, and defense counsel shall not ask any one of the jurors to place themselves or one of their loved ones in the shoes of the defendant.”
Ibid. While many judges follow a similar practice, I think the risk of improper closing arguments would be reduced if this practice became a matter of routine.3
B. Special instruction for jurors. The second preventative measure is an instruction to inoculate the jury against the risk of prejudice from an improper closing argument. In the spirit of the trial judge as the “controlling mind at the trial,” Whitney v. Wellesley & Boston St. Ry., 197 Mass. 495, 502 (1908),4 and *242drawing on the advice of Massachusetts Appeals Court Justice Smith,5 it would be helpful if, prior to the closing arguments, the judge instructed the jury along these lines:
“[1] You are about to hear closing arguments by the attorneys. This is an important part of the trial because it is the final opportunity given to the lawyers [and the parties, as the case may be] to address you. It is an opportunity for the lawyers to summarize the evidence, to call your attention to certain parts of the evidence that they regard as important, and, based on the evidence, to try to persuade you to reach a certain result. However, what you are about to hear is not evidence. Lawyers are not witnesses. All the evidence in this case has been presented through the testimony of the witnesses and the exhibits which you will *243an opportunity to examine and consider during your deliberations.
“[2] Our rules are designed to insure that the parties receive a fair trial, and they therefore prohibit the attorneys from making certain types of arguments in an effort to persuade you to reach a certain result or to favor or discredit either party. For example, the attorneys are not permitted to refer to facts that are not in evidence in this case. If, based on your memory and understanding of the evidence, a lawyer does this, you should disregard that comment. The attorneys are not permitted to express their personal belief in the credibility or lack of credibility of any witness who testified in this case. That determination is entirely for you to make. If a lawyer makes such a comment, you should disregard that comment.
“[3] This case must be decided solely on the basis of the admissible evidence and the law that I give to you. Attorneys are not permitted to persuade you for or against either party by appealing to human passions or prejudices. If you become conscious of any passion or prejudice as you consider the evidence or engage in your deliberations, you must put these feelings aside and not permit them to influence your thinking. If a lawyer makes such a comment, you should disregard that comment.”
Agnes, Jr., An Ounce of Prevention Is Worth a Pound of Cure: A Collaborative Approach to Eliminate Improper Closing Arguments, 87 Mass. L. Rev. 33, 47-48 (2002).
These suggestions are in keeping with the view, firmly embedded in our practice, that the trial judge has both the authority and the responsibility to take appropriate steps to prevent error and the danger of an injustice before it occurs, even in the absence of an objection. See Commonwealth v. Wilson, 381 Mass. 90, 118 (1980). “Sitting with a jury, [a judge] should so conduct the trial that the case will go to the jury, so far as his lawful powers permit, free from irrelevant considerations and appeals to prejudice and emotion.” Commonwealth v. Haley, 363 Mass. 513, 518 (1973), quoting from Lummus, The Trial Judge 19-21 (1937). See also Posell v. Herscovitz, 237 Mass. 513, 515 (1921).

Not all trial lawyers are required, or choose, to participate in such training programs.


See, e.g., 6 LaFave, Israel, King, & Kerr, Criminal Procedure § 24.7(i) (3d ed. 2007) (“Appellate courts, while commonly finding a lack of prejudice flowing from improper summation by the prosecutor, have with mounting frustration expressed concern over the frequency with which such prosecutorial improprieties occur”).


See, e.g., Agnes, Jr., An Ounce of Prevention Is Worth a Pound of Cure: A Collaborative Approach to Eliminate Improper Closing Arguments, 87 Mass. L. Rev. 33, 42 (2002) (suggesting use of closing argument order, provided to counsel in civil and criminal cases, which contains guidance on structuring argument within bounds of law). See also Medwed, Closing the Door on Misconduct: Rethinking the Ethical Standards that Govern Summations in Criminal Cases, 38 Hastings Const. L.Q. 915, 946-947 (2011) (advocating more guidance to prosecutors about structuring closing arguments).


We deny a fundamental truth about the role of the trial judge if we are content to rely on the adversarial objection to trigger judicial intervention to prevent improper closing arguments. As Supreme Judicial Court Justice Lummus put it, the trial judge “is there to see that justice is done .... The judge ought not to let the jury be diverted from the real issue. The skill [and conduct] of counsel must not be allowed to mislead the jury by raising false issues or by appeals to emotion or prejudice.” Lummus, The Trial Judge 20 (1937). And, in the words of Supreme Judicial Court Chief Justice Rugg:
“It is the duty of the court to be solicitous at all times to guard against improper arguments to the jury. . . . Much must be left to the discretion of the judge in this respect. It is to be remembered that his is the trained mind charged with the heavy responsibility of seeing that the scales of justice are even between the parties and incline to the one side or the other only according to the weight of credible evidence, and that *242no foreign considerations be interjected in argument to affect their balance. It is the plain duty of a judge presiding over a jury trial to take note of improper arguments and to neutralize their effect. It is his [or her] primary obligation to see that a fair trial is had and that no undue advantage is taken by either side. Obviously it is not the province of the court to confine arguments to a particular line of thought or within too narrow limits. . . . But the learned, wise and impartial judge, who discharges the duties of his [or her] office, is the directing spirit and dominating force of a trial to the end that a just result be reached.”
O’Neill v. Ross, 250 Mass. 92, 96-97 (1924). Accordingly, the Supreme Judicial Court consistently has endorsed the practice of judges exercising discretion to intervene, sua sponte, to prevent and correct improper closing arguments. See, e.g., Commonwealth v. Sherman, 294 Mass. 379, 391 (1936); Commonwealth v. Pettie, 363 Mass. 836, 841 (1973); Commonwealth v. Montecalvo, 367 Mass. 46, 56-57 (1975); Commonwealth v. Little, 453 Mass. 766, 777-778 (2009) (Spina, J., dissenting). Indeed, judicial intervention to prevent improper closing arguments has been described as a duty. See Commonwealth v. Witschi, 301 Mass. 459, 462 (1938) (“It is the duty of a judge sitting with a jury to guard against improper arguments to the jury. Whether he [or she] shall do this by stopping counsel in the course of such an argument, by instructing the jury to disregard such an argument, or by combining both methods, rests largely in the discretion of the judge”).


“The trial judge should also address the jury prior to the giving of the closing arguments and explain to the jury the proper function of closing arguments. The judge should comment on the following matters: (1) the purpose of closing arguments, (2) the arguments of counsel are not evidence in a case, (3) the jury’s function is to determine the facts in the case, (4) the collective recollection of the jury concerning the facts control, (5) if counsel makes statements concerning the evidence which is not in accord with the collective recollection of the jury, the statements should be disregarded.” Smith, Criminal Practice and Procedure § 35.19 (3d ed. 2007).